695 S.E.2d 453 (2010)
HAWKINS
v.
SSC HENDERSONVILLE.
No. 112P10.
Supreme Court of North Carolina.
March 17, 2010.
Adam Stein, Chapel Hill, Leslie O'Toole, Raleigh, Gary W. Poliakoff, Spartanburg, for Hazel S. Hawkins.
Malcolm J. Harkins, III, Washington, DC, Lori D. Proctor, Houston, TX, for SSC Hendersonville Operating Co.
The following order has been entered on the motion filed on the 16th of March 2010 by Plaintiff for Motion for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 17th of March 2010."